Citation Nr: 1633008	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  09-16 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, claimed as secondary to a service-connected low back disorder.

2.  Entitlement to service connection for a right knee disorder, claimed as secondary to a service-connected low back disorder.

3.  Entitlement to service connection for a left knee disorder, claimed as secondary to service-connected low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 
INTRODUCTION

The Veteran served on active duty in the Army from May 1979 to December 1982.

These matters come before the Board of Veterans' Appeals (the Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In April 2014, the Board reopened the Veteran's claims and remanded the claims for additional adjudication. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded the claims in April 2014 for a VA examination and in order to obtain additional VA and identified private treatment records.

Subsequent to the Board's remand, multiple pieces of mail were returned as undeliverable.  Considering the record, it appears that the Veteran is not receiving notice of adjudications, or the notice of his scheduling for an examination.  As such, the Board finds an additional remand is necessary to attempt to contact the Veteran and clarify his address so that he may have proper notice of a VA examination and any subsequent development. 

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's mailing address with either the Veteran, his representative, and/or the Veteran's fiduciary.  After his address is verified, correct the record and future mailings.

2.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's cervical spine, right knee, and left knee disorders.  All records received should be associated with the claims file.

3.  Request the Veteran furnish all dates and places of treatment for his cervical spine, right knee, and left knee disabilities.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

4.  When the above actions have been accomplished to the extent possible, schedule the Veteran for an appropriate examination to determine the current nature and etiology of his cervical spine, right knee, and left knee disorders.  Specifically, the examiner should opine on the following:

a)  whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed cervical spine disorder began in or is related to active military service.

b)  whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed cervical spine disorder was caused by his service-connected low back disorder.

c)  whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed cervical spine disorder was aggravated (i.e., worsened) beyond the natural progress by his service-connected low back disorder.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's cervical spine disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected low back disorder.

d)  whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right knee disorder began in or is related to active military service.

e)  whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right knee disorder was caused by his service-connected low back disorder.

f)  whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right knee disorder was aggravated (i.e., worsened) beyond the natural progress by his service-connected low back disorder.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right knee disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected low back disorder.

g)  whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed left knee disorder began in or is related to active military service.

h)  whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed left knee disorder was caused by his service-connected low back disorder.

i)  whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed left knee disorder was aggravated (i.e., worsened) beyond the natural progress by his service-connected low back disorder.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left knee disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected low back disorder.

The examiner should review the Veteran's claims file, to include a copy of this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  Any opinions offered should be accompanied by supporting rationales.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

5.  After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted and readjudicate the claims on appeal.  If the benefits sought are not fully granted, the AOJ must furnish a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

